ProSe I (Rev. 12/16) Complaint for a Civil Case
                                                                                                                                              L
                                       United States District Court
                                                                      for the
                                                                                                                         21-CV-141
                                           UNITED STATES District of EASTERN NEW YORK.                                   KOMITEE, J.
                                                                                                                         BLOOM, M.J.
                                                                  CIVIL Division



                                                                                Case No.
                                                                                              (to befilled in by the Clerk's Office)
                       TRAVIS PERRY,
                            P/ainiJf(s)
(Write thefull name ofeach plaintijj'who isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,                  Jury Trial: (check one)    □ Yes Kl No
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                 -V-




                                                                                                                   _iew
     WELLS FARGO BANK HOME MORTGAGE

                            Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
                                                                                                                 janTT^S
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page                                           PRO SE OFFICE
with thefull list ofnames.)



                                                  COMrLAINT FOR A CIVIL CASE



I.        The Parties to This Complaint
          A.         The PIaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                                Name                                TRAVIS PERRY
                                Street Address                      104-18 128™ STREET
                                City and County                     SOUTH RICHMOND HILL

                                State and Zip Code                  NEW YORK 1 1419

                                Telephone Number                    PROPPERTY MANAGER 929-290-6714 MUHAMMAD
                                E-mail Address                      LLWRINGS20.GMAIL.COM


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ifknown). Attach additional pages if needed.


                                                                                                                                       ' age 1 of 5
